DETAILED ACTION
Response to Amendment
Applicant’s preliminary submission filed on 6/7/2021 has been entered.  Claims 1-20 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal et al. (US 2016/0350304, hereinafter Aggarwal).

Regarding claim 1, Aggarwal teaches a computing system (computing device 120 – Aggarwal FIG. 1), comprising: 
at least one processor (processor(s) 814 – Aggarwal FIG. 8); 
a machine-learned model (entity determination module 142 – Aggarwal FIG. 2; semantic processor module 127 – Aggarwal ¶0049; “semantic processing” involves machine learning by definition; Aggarwal ¶0025 teaches combinations of concepts) configured to receive a model input that comprises context data (indication of content 131 – Aggarwal FIG. 2), and, in response to receipt of the model input, output a model output that describes one or more semantic entities (entity 151 – Aggarwal FIG. 2) referenced by the context data (the more specific identification of the entity may be performed at the computing device 120 (e.g., by semantic processor module 127), based on analysis of the more recently accessed content – Aggarwal ¶0070); 
one or more computer applications – (application(s) 126 – Aggarwal FIG. 1); and 
at least one tangible, non-transitory computer-readable medium that stores instructions (storage subsystem 824 – Aggarwal FIG. 8; 824 stores programming – Aggarwal ¶0111) that, when executed by the at least one processor, cause the at least one processor to perform operations (these software modules are generally executed by processor 814 – Aggarwal ¶0112), the operations comprising: 
inputting the model input into the machine-learned model (indication of content 131 – Aggarwal FIG. 2); 

providing data descriptive of the one or more semantic entities to the one or more computer applications (action 152 – Aggarwal FIG. 2); 
receiving one or more application outputs respectively from the one or more computing applications in response to providing the data descriptive of the one or more semantic entities to the one or more computer applications, wherein the application output received from each computer application describes one or more available actions of the corresponding computer application with respect to the one or more semantic entities (suggested voice-based action query 155 – Aggarwal FIG. 2, FIG. 3); and 
providing at least one indicator to a user of the computing system, wherein the at least one indicator describes at least one of the one or more available actions of the corresponding computer applications with respect to the one or more semantic entities (render/synchronization module 125 manages the presenting of suggested voice-based action queries to a user – Aggarwal ¶0047; 155 goes to 125 in Aggarwal FIG. 3).

Regarding claim 2, Aggarwal teaches wherein the context data comprises at least one of information displayed in a user interface (131 may include text and properties of the text for content being viewed on the computer device 120 – Aggarwal ¶0073), audio played by the computing system, or ambient audio detected by the computing system.

Regarding claim 3, Aggarwal teaches wherein the context data comprises at least one of calendar data or a location (some parameters may be determined in other manners, e.g., based upon… a geographic location of the computing device – Aggarwal ¶0052) of a mobile computing device (the 

Regarding claim 4, Aggarwal teaches wherein the computing system comprises an artificial intelligence system that includes the machine-learned model (semantic processor module 127 – Aggarwal ¶0049; “semantic processing” involves machine learning by definition) and that performs the operations, wherein the artificial intelligence system is separate and distinct from the one or more computer applications but capable of communicating with the one or more computer applications [127 is separate and distinct from voice query application 122 and application(s) 126 in Aggarwal FIG. 1].

Regarding claim 5, Aggarwal teaches wherein the artificial intelligence system provides the data descriptive of the one or more semantic entities to the one or more computer applications and receives the one or more application outputs respectively from the one or more computing applications via a pre-defined application programming interface [bi-directional arrows between 122 and 127 in Aggarwal FIG. 1; API in Aggarwal ¶0042].

Regarding claim 6, Aggarwal teaches wherein the at least one indicator (render/synchronization module 125 manages the presenting of suggested voice-based action queries to a user, e.g., via… – Aggarwal ¶0047) comprises: 
a graphical indicator presented in the user interface (a visual display… – Aggarwal ¶0047); or 
an audio indicator played to the user (spoken audio – Aggarwal ¶0047).



Regarding claim 8, Aggarwal teaches wherein at least the operations of providing the at least one indicator is performed reactively in response to a user input (present an option for performance of the action – Aggarwal ¶0042).

Regarding claim 9, Aggarwal teaches wherein providing the at least one indicator to the user of the computing system comprises displaying the at least one indicator in at least one of an operating system-level navigation bar in the user interface (voice query application 122 may be integrated, in whole or in part, as part of the operating system or firmware of the computing device 120 – Aggarwal ¶0044) or a lock screen in the user interface.

Regarding claim 10, Aggarwal teaches wherein the operations further comprise selecting the one or more computer applications to provide the data descriptive of the one or more semantic entities from a plurality of applications operable on the computing system based on a comparison between the model output and respective information about the plurality of applications (a computer-based action may be mapped to one or more computer applications that can perform the action and execution of a voice-based action query that includes a term associated with the action – Aggarwal ¶0042; Aggarwal ¶0041 provides mapping examples with a search engine, navigation application, and a phone dialing application).



Regarding claim 12, Aggarwal teaches further comprising a ranking machine-learned model configured to receive an input that describes the one or more available actions described by the output received from each computer application (the entities and actions database 162 may include, for a mapping between an action and an entity or entity class, a strength of association for that mapping – Aggarwal ¶0062), and, in response to receipt of the input, output a ranking output that describes a ranking of the one or more available actions (the action determination module 144 may optionally rank and/or filter the identified actions based on one or more factors such as, for example: strengths of association of the actions to the entity and/or a class of the entity – Aggarwal ¶0061), and wherein the operations further comprise: 
inputting the input that describes the one or more available actions into the ranking machine-learned model [bi-directional arrow between 162 and 144 in Aggarwal FIG. 2]; and 


Regarding claim 13, Aggarwal teaches wherein the operations further comprise: 
receiving a stylization output from the one or more computing applications, the stylization output describing aesthetic features associated with displaying the at least one indicator in the user interface (the suggested voice-based action query generation module 145 provides annotation data with the suggested voice-based action query 155 – Aggarwal ¶0080); and 
displaying the at least one indicator in the user interface based on the stylization output (for example… an image of the entity and/or a more specific alias of the entity may also be provided for display visually set off from the voice-based action query 155 – Aggarwal ¶0080).

Regarding claim 14, the computer-implemented method comprises the same limitations as the computer system disclosed in claim 1, so the same rejection rationale is applicable.

Regarding claim 15, the computer-implemented method comprises the same limitations as the computer system disclosed in claim 8, so the same rejection rationale is applicable.

Regarding claim 16, the computer-implemented method comprises the same limitations as the computer system disclosed in claim 8, so the same rejection rationale is applicable.

Regarding claim 17, the computer-implemented method comprises the same limitations as the computer system disclosed in claim 9, so the same rejection rationale is applicable.

Regarding claim 18, the computer-implemented method comprises the same limitations as the computer system disclosed in claim 10, so the same rejection rationale is applicable.

Regarding claim 19, the computer-implemented method comprises the same limitations as the computer system disclosed in claim 11, so the same rejection rationale is applicable.

Regarding claim 20, the computer-implemented method comprises the same limitations as the computer system disclosed in claim 12, so the same rejection rationale is applicable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441